                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     SUSAN WEI,                                         Case No.18-cv-05483-VKD
                                                        Plaintiff,                          ORDER GRANTING MOTION TO
                                   9
                                                                                            DISMISS; GRANTING IN PART AND
                                                 v.                                         DENYING IN PART MOTION TO
                                  10
                                                                                            STRIKE; DENYING MOTION TO
                                  11     SAN JOSE SHARKS, et al.,                           REMAND WITHOUT PREJUDICE;
                                                                                            AND DENYING EMERGENCY
                                                        Defendants.                         MOTION TO AMEND OR
                                  12
Northern District of California




                                                                                            SUPPLEMENT COMPLAINT
 United States District Court




                                  13                                                        Re: Dkt. Nos. 11, 44, 50
                                  14

                                  15          Pro se plaintiff Susan Wei filed this action against defendants San Jose Sharks (“the

                                  16   Sharks”) and Logan Couture in the Superior Court for the County of Santa Clara on May 29, 2018.

                                  17   Dkt. No. 7, Ex. A at 1. On August 9, 2018, Ms. Wei filed an amended complaint asserting the

                                  18   following claims: (1) defamation; (2) invasion of privacy; (3) violation of the Electronics

                                  19   Communication Privacy Act (“ECPA”) (18 U.S.C. § 2510), the Computer Fraud and Abuse Act

                                  20   (“CFAA”) (18 U.S.C. § 1030), and California Penal Code § 502; and (4) witness tampering and

                                  21   bribery (18 U.S.C. § 1512). Id., Ex. B ¶¶ 36-54.

                                  22          Defendants removed the case to federal court on September 7, 2018, asserting federal

                                  23   question jurisdiction under 28 U.S.C. § 1331. Defendants moved to dismiss the claims for failure

                                  24   to state a claim under Rule 12(b)(6) and to strike pursuant to Rule 12(f). Dkt. No. 11. Ms. Wei

                                  25   opposes defendants’ motions to dismiss and to strike, and she separately moved to remand to state

                                  26   court. Dkt. Nos. 39, 44. The Court heard oral argument on the parties’ motions on November 13,

                                  27   2018. Dkt. No. 51.

                                  28          All parties have consented to magistrate judge jurisdiction. Dkt. Nos. 17, 42. Based on the
                                   1   parties’ moving papers and oral arguments, and for good cause shown, the Court hereby grants

                                   2   defendants’ motion to dismiss with leave to amend, grants in part and denies in part defendants’

                                   3   motion to strike, and denies without prejudice Ms. Wei’s motion to remand.

                                   4   I.      BACKGROUND1
                                   5           Ms. Wei is a longtime avid ice hockey and figure skating fan who enjoys watching sports

                                   6   games, including Sharks games. Dkt. No. 7, Ex. B ¶¶ 4-8. She says that beginning in November

                                   7   2011, Mr. Couture, a member of the Sharks team, began attempting to solicit her romantic and/or

                                   8   sexual attentions and that those efforts continued over a period of years. Id. ¶¶ 9-12. Although

                                   9   Ms. Wei admittedly flirted and danced with Mr. Couture on various occasions, Ms. Wei did not

                                  10   return his interest in a relationship. Id. ¶¶ 10, 17, 20, 24, 27.

                                  11           Sometime between 2014 and 2016, Ms. Wei became aware that fans, athletes, and sports

                                  12   announcers were referring to her as a “puck bunny.” Id. ¶ 31. A “puck bunny” is “a female ice
Northern District of California
 United States District Court




                                  13   hockey fan whose interest in the sport is primarily motivated by sexual attraction to the players

                                  14   rather than enjoyment of the game itself.” Id.; see also id. ¶ 37. Ms. Wei says that this pejorative

                                  15   label was applied to her because her social media and Internet activity gave the appearance of only

                                  16   recently becoming interested in hockey and because she flirted with Mr. Couture but otherwise

                                  17   rebuffed his advances. Id. ¶¶ 27-28, 32, 36.

                                  18           In addition to calling her a “puck bunny,” Ms. Wei also says that Mr. Couture called her

                                  19   “easy,” implying that she was promiscuous. Id. ¶ 39. She says that as a result of Mr. Couture’s

                                  20   statements, other people recognized her and speculated about her personal life. Id. Because so

                                  21   many people in her local community knew who Ms. Wei is and ridiculed her, her appearance, and

                                  22   her purported sexual activities, Ms. Wei has suffered severe emotional distress and can no longer

                                  23   go about her daily activities (such as working or grocery shopping) unaffected. Id. ¶¶ 40, 43.

                                  24           Ms. Wei also alleges other misconduct by defendants. She alleges that the Sharks hacked

                                  25   into her medical records and personal email and invaded her privacy by tracking her movements

                                  26
                                       1
                                  27     Unless otherwise noted, the following factual allegations are taken from the complaint, and they
                                       are accepted as true for purposes of the motion to dismiss. See Reese v. BP Exploration (Alaska)
                                  28   Inc., 643 F.3d 681, 690 (9th Cir. 2011).

                                                                                           2
                                   1   and eavesdropping on her private conversations via a Sharks mobile phone application. Id. ¶¶ 43,

                                   2   47-48. Because defendants were able to access her emails, Ms. Wei says, they managed to

                                   3   identify a witness able to testify on Ms. Wei’s behalf and subsequently offered that witness a bribe

                                   4   to remain silent. Id. ¶ 54.

                                   5           Sometime in 2017, Ms. Wei contacted the Sharks’ human resources department to file a

                                   6   complaint regarding the defamation of her reputation and invasion of her privacy. Id. ¶ 50. The

                                   7   Sharks later informed Ms. Wei that after investigation, they found no evidence of any wrongdoing.

                                   8   Id. Ms. Wei filed this action in state court on May 29, 2018. Id.; Dkt. No. 7, Ex. A.

                                   9   II.     LEGAL STANDARD
                                  10           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  11   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  12   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d
Northern District of California
 United States District Court




                                  13   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                  14   as true all well-pled factual allegations and construes them in the light most favorable to the

                                  15   plaintiff. Reese, 643 F.3d at 690. While a complaint need not contain detailed factual allegations,

                                  16   it “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

                                  17   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

                                  18   Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when it “allows the court to

                                  19   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                  20           Although an assertion that a claim is time-barred is an affirmative defense, a defendant

                                  21   may still raise a motion to dismiss based on the defense if the running of the limitations period is

                                  22   apparent on the face of the complaint. See Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th

                                  23   Cir. 1980) (stating that, “[i]f the running of the statute is apparent on the face of the complaint, the

                                  24   defense may be raised by a motion to dismiss”). “When a motion to dismiss is based on the

                                  25   running of the statute of limitations, it can be granted only if the assertions of the complaint, read

                                  26   with the required liberality, would not permit the plaintiff to prove that the statute was tolled.” Id.;

                                  27   see also Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1206 (9th Cir. 1995) (“[A]

                                  28   complaint cannot be dismissed unless it appears beyond doubt that the plaintiff can prove no set of
                                                                                           3
                                   1   facts that would establish the timeliness of the claim.”).

                                   2          Where a plaintiff appears pro se, as in this case, “the court must construe the pleadings

                                   3   liberally and must afford the plaintiff the benefit of any doubt.” Karim-Panahi v. Los Angeles

                                   4   Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988); see also Balistreri v. Pacifica Police Dep’t, 901

                                   5   F.2d 696, 699 (9th Cir. 1990). “A pro se litigant must be given leave to amend his or her

                                   6   complaint unless it is ‘absolutely clear that the deficiencies of the complaint could not be cured by

                                   7   amendment.’” Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) (quoting Broughton v. Cutter

                                   8   Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam)), superseded on other grounds by statute as

                                   9   stated in Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000)) (en banc); accord Eldridge v. Block, 832

                                  10   F.2d 1132, 1135–36 (9th Cir. 1987).

                                  11   III.   DISCUSSION
                                  12          A.      Plaintiff’s Motion to Remand
Northern District of California
 United States District Court




                                  13          Because Ms. Wei’s motion to remand implicates this Court’s subject matter jurisdiction,

                                  14   the Court considers that motion first.

                                  15          Ms. Wei does not state any grounds in support of her motion for remand. Instead, she says

                                  16   she is willing to dismiss all her federal claims, specifically, her claims for violations of the ECPA,

                                  17   the CFAA, and the statute that prohibits witness tampering, such that only state law claims remain.

                                  18   Dkt. No. 44 at 2; Dkt. No. 49 at 4. Defendants oppose Ms. Wei’s motion to remand on the ground

                                  19   that she has not amended her complaint so the federal claims remain at issue. Dkt. No. 48 at 3.

                                  20          A court ordinarily must look at the case at the time of removal when determining subject

                                  21   matter jurisdiction. Pullman Co. v. Jenkins, 305 U.S. 543, 537 (1939). At the time this action was

                                  22   removed, the operative complaint pled claims under three different federal statutes. Dkt. No. 7,

                                  23   Ex. B ¶¶ 47-49, 52-54. Accordingly, the Court possesses federal question jurisdiction over those

                                  24   claims so long as they remain in the case. 28 U.S.C. § 1331. The Court denies Ms. Wei’s motion

                                  25   to remand without prejudice.

                                  26
                                  27

                                  28
                                                                                          4
                                                B.      Defendants’ Motion to Dismiss
                                   1
                                                        1.     Claim 3 (federal claims): Violation of Electronics Communication
                                   2                           Privacy Act (18 U.S.C. § 25112), Computer Fraud and Abuse Act (18
                                                               U.S.C. § 1030)
                                   3
                                                Ms. Wei combined her various claims under the ECPA, CFAA, and California Penal Code
                                   4
                                       § 5023 into a single claim for relief. Defendants argue that she fails to state a claim under the
                                   5
                                       ECPA because the amended complaint did not specify which portion of that statute was violated.
                                   6
                                       Dkt. No. 11 at 10–11. Defendants further argue that Ms. Wei fails to state a claim under the
                                   7
                                       CFAA because that statute applies only to “protected computers,” which are either computers used
                                   8
                                       by or for a financial institution or the United States government, or a computer used in or affecting
                                   9
                                       interstate or foreign commerce. Id. at 11.
                                  10
                                                The Court understands from Ms. Wei’s submissions and from her statements during oral
                                  11
                                       argument that she does not oppose defendants’ motion to dismiss her ECPA and CFAA claims.
                                  12
Northern District of California




                                       Dkt. No. 39 at 13; Dkt. No. 44 at 2; Dkt. No. 49 at 4. The Court agrees that, as currently pled, Ms.
 United States District Court




                                  13
                                       Wei fails to state any claim for relief under either statute, for the reasons stated in defendnats’
                                  14
                                       motion. These two claims within claim 3 are dismissed.
                                  15
                                                If Ms. Wei intends to withdraw her ECPA and CFAA claims, she may file a second
                                  16
                                       amended complaint that omits those claims for relief. See Ethridge v. Harbor House Restaurant,
                                  17
                                       861 F.2d 1389, 1391–92 (9th Cir. 1988) (holding that the proper mechanism for eliminating one
                                  18
                                       claim among several without dismissing any defendants is amendment under Federal Rule of Civil
                                  19
                                       Procedure 15(a), not unilateral voluntary dismissal under Rule 41(a)(1)). Alternatively, the parties
                                  20
                                       may stipulate to the withdrawal of the ECPA and CFAA claims.
                                  21
                                                        2.     Claim 4: Witness tampering and bribery (18 U.S.C. § 1512)
                                  22
                                                Defendants argue that Ms. Wei cannot state a claim for violation of 18 U.S.C. § 1512
                                  23
                                       because that statue does not provide a private right of action. Dkt. No. 11 at 13. Section 1512
                                  24
                                       criminalizes tampering with evidence or the testimony of a witness, victim, or informant by means
                                  25

                                  26
                                       2
                                  27    Although the amended complaint claims a violation of 18 U.S.C. § 2510, Ms. Wei clarified that
                                       she intended to assert a claim under 18 U.S.C. § 2511 instead. Dkt. No. 39 at 13.
                                  28   3
                                           The Court does not address Ms. Wei’s claim under Section 502 at this time. See Section III.B.3.
                                                                                        5
                                   1   of murder, physical force, threats, intimidation, corrupt persuasion, misleading, or harassment in

                                   2   an official proceeding. 18 U.S.C. § 1512(a)-(d). The statute does not provide Ms. Wei with a

                                   3   private right of action. Rowland v. Prudential Fin., Inc., 362 F. App’x 596, 596–97 (9th Cir.

                                   4   2010); see also Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980) (affirming dismissal of

                                   5   claims brought under criminal provisions that “provide[d] no basis for civil remedy”). The Court

                                   6   therefore dismisses Ms. Wei’s claim for relief for violation of 18 U.S.C. § 1512 without leave to

                                   7   amend.

                                   8                   3.      Supplemental Jurisdiction
                                   9            All of Ms. Wei’s remaining claims are premised on California law. Where underlying

                                  10   federal claims have been dismissed, the Court has discretion to decide whether to exercise

                                  11   supplemental jurisdiction over the remaining state law claims. Schneider v. TRW, Inc., 938 F.2d

                                  12   986, 933–34 (9th Cir. 1991); see also 28 U.S.C. § 1367(c)(3); Albingia Versicherungs A.G. v.
Northern District of California
 United States District Court




                                  13   Schenker Int’l Inc., 344 F.3d 931, 936 (9th Cir. 2003), amended at 350 F.3d 916 (9th Cir. 2003).

                                  14            Defendants ask the Court to retain jurisdiction over the supplemental California state law

                                  15   claims. Dkt. No. 48 at 4–5. They contend that judicial economy and fairness weigh in favor of

                                  16   the Court retaining jurisdiction, citing Ms. Wei’s proposed dismissal of her federal claims as a

                                  17   delay tactic. A plaintiff who pleads both state and federal claims but later dismisses her federal

                                  18   claims to obtain remand following removal does not necessarily engage in “manipulative pleading

                                  19   practices.” Baddie v. Berkeley Farms, Inc., 64 F.3d 487, 490–91 (9th Cir. 1995); see also

                                  20   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988) (noting that a district court can

                                  21   consider whether the plaintiff has engaged in manipulative tactics when deciding whether to

                                  22   remand case). Indeed, the Ninth Circuit was “not convinced that such practices were anything to

                                  23   be discouraged,” noting that “[t]here [is] nothing manipulative about that straight-forward tactical

                                  24   decision, and there would be little to be gained in judicial economy by forcing plaintiffs to

                                  25   abandon their federal causes of action before filing in state court.” Id. Moreover, as a pro se

                                  26   plaintiff, it is not surprising that Ms. Wei is unfamiliar with the procedures for amending her

                                  27   complaint.

                                  28            This action is in its earliest stages: the pleadings are not yet settled, no case schedule has
                                                                                           6
                                   1   been set, and no discovery has been exchanged. See Carnegie-Mellon, 484 U.S. at 349

                                   2   (“‘[C]onsiderations of judicial economy, convenience, and fairness to litigants’ support a wide-

                                   3   ranging power in the federal courts to decide state-law claims in cases that also present federal

                                   4   questions.”) (discussing Mine Workers v. Gibbs, 383 U.S. 715 (1966)). This case differs

                                   5   significantly from those where judicial economy, convenience, and fairness to the parties favor

                                   6   retaining jurisdiction of state law claims when the claims on which the court’s federal jurisdiction

                                   7   are based have been dismissed. See, e.g., Trustees of Constr. Indus. & Laborers Health & Welfare

                                   8   Trust v. Desert Valley Landscape & Maint., Inc., 333 F.3d 923, 926 (9th Cir. 2003) (holding that

                                   9   district court’s dismissal of state law claims just seven days before trial and after long delays was

                                  10   neither fair to parties nor efficient use of judicial resources, and hence abuse of discretion).

                                  11          The Court declines to exercise supplemental jurisdiction over Ms. Wei’s remaining state

                                  12   law claims unless and until a viable federal claim is adequately pled. 28 U.S.C. § 1367(c)(3); see
Northern District of California
 United States District Court




                                  13   also Alakozai v. Valley Credit Union, No. C10-02454 HRL, 2010 WL 5017173, at *1 (N.D. Cal.

                                  14   Dec. 3, 2010) (dismissing federal claim with leave to amend and declining supplemental

                                  15   jurisdiction over remaining state law claims). Claims 1 and 2, and the portion of claim 3 that is

                                  16   premised on California Penal Code § 502 are dismissed without prejudice at this time. They may

                                  17   be re-pled in a second amended complaint, as discussed below.

                                  18          C.      Defendants’ Motion to Strike
                                  19          Before responding to a pleading, a party may move to strike any “redundant, immaterial,

                                  20   impertinent or scandalous matter.” Fed. R. Civ. P. 12(f). A matter is “immaterial” if it “has no

                                  21   essential or important relationship to the claim for relief or the defenses being pleaded.” Fantasy,

                                  22   Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994)

                                  23   (internal quotation marks omitted). A matter is “impertinent” if it “do[es] not pertain, and [is] not

                                  24   necessary, to the issues in question.” Id. (internal quotation marks omitted). “Scandalous”

                                  25   allegations include those that “cast a cruelly derogatory light on a party or other person.” Figy v.

                                  26   Lifeway Foods, Inc., No. 13-cv-04828-THE, 2016 WL 4364225, at *3 (N.D. Cal. Aug. 16, 2016).

                                  27          “[T]he function of a [Rule] 12(f) motion to strike is to avoid the expenditure of time and

                                  28   money that must arise from litigating spurious issues by dispensing with those issues prior to
                                                                                          7
                                   1   trial . . . .” Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). Motions to

                                   2   strike are generally disfavored and “should not be granted unless the matter to be stricken clearly

                                   3   could have no possible bearing on the subject of the litigation.” Platte Anchor Bolt, Inc. v. IHI,

                                   4   Inc., 352 F. Supp. 2d 1048, 1057 (N.D. Cal. 2004). “A court must deny the motion to strike if

                                   5   there is any doubt whether the allegations in the pleadings might be relevant in the action.”

                                   6   Oracle Am., Inc. v. Micron Tech., Inc., 817 F. Supp. 2d 1128, 1132 (N.D. Cal. 2011). When

                                   7   ruling on a motion to strike, the Court must accept the nonmoving party’s allegations as true and

                                   8   liberally construe the attacked pleading in the light most favorable to the nonmoving party.

                                   9   Stearns v. Select Comfort Retail Corp., 763 F. Supp. 2d 1128, 1140 (N.D. Cal. 2010).

                                  10          Defendants seek to strike paragraphs 4-8, 13, 18-19, 21-26, 34-35, 46, and 50-53 from Ms.

                                  11   Wei’s amended complaint as impertinent and immaterial. Dkt. No. 11 at 16. The Court denies

                                  12   defendants’ motion to strike paragraphs 4-8, 18, 21-25, 34-35, 46, and 50-53, as they are relevant
Northern District of California
 United States District Court




                                  13   to and provide context for Ms. Wei’s claims. For example, paragraphs 4 through 8 describe Ms.

                                  14   Wei’s background as a longstanding hockey and ice skating fan, which she says shows that she is

                                  15   not, in fact, a “puck bunny” who is only interested in hockey because she is attracted to hockey

                                  16   players. Allegations supplying background or historical material or other matter of evidentiary

                                  17   nature which contribute to understanding of the complaint as a whole will not be stricken unless

                                  18   unduly prejudicial. LeDuc v. Ky. Central Life Ins. Co., 814 F. Supp. 820, 830 (N.D. Cal. 1992); In

                                  19   re Facebook PPC Advertising Litig., 709 F. Supp. 2d 762, 773 (N.D. Cal. 2010). However, the

                                  20   Court finds that paragraphs 13, 26, and 46 are immaterial and impertinent because they are not

                                  21   relevant to and do not provide necessary background for Ms. Wei’s claims, and on that basis, the

                                  22   Court strikes them.

                                  23          Defendants further contend that paragraph 24 should be stricken as scandalous and

                                  24   prejudicial. Paragraph 24 implies that Ms. Wei did not want to meet Mr. Couture “one on one” at

                                  25   an event in March 2015 because she was concerned that, based solely on unrelated sexual assault

                                  26   allegations against other professional athletes in other sports, such a meeting would result in Mr.

                                  27   Couture sexually assaulting her. The Court finds that this allegation casts Mr. Couture in a cruelly

                                  28   derogatory light and therefore strikes the second sentence of paragraph 24.
                                                                                         8
                                              D.      Defendants’ Request for Judicial Notice
                                   1
                                              Defendants request that the Court take judicial notice of Ms. Wei’s original complaint and
                                   2
                                       amended complaint, originally filed in the state court proceeding. Dkt. No. 12. Ms. Wei does not
                                   3
                                       oppose this request. Both of those documents have been filed on the docket of this action and are
                                   4
                                       therefore part of the record of this case. Dkt. No. 7. Because the amended complaint is the
                                   5
                                       operative complaint, the Court must consider it in ruling on defendants’ Rule12(b)(6) motion. See
                                   6
                                       Fed. R. Civ. P. 12(d). The Court need not take judicial notice of these documents, and therefore
                                   7
                                       denies the request as moot.
                                   8
                                              E.      Plaintiff’s Emergency Motion for Supplemental Pleadings and/or to Amend
                                   9                  Complaint
                                  10          On November 13, 2018, shortly before the hearing scheduled for defendants’ motions to

                                  11   dismiss and strike and Ms. Wei’s motion to remand, Ms. Wei filed an emergency motion to amend

                                  12   or supplement her complaint under Rule 15. Dkt. No. 50. This motion does not comply with the
Northern District of California
 United States District Court




                                  13   requirements of Civil Local Rule 10-1. The Court therefore denies Ms. Wei’s emergency motion

                                  14   to amend or supplement without prejudice. As discussed at the hearing, and below, the Court will

                                  15   give Ms. Wei leave to amend her complaint to plead plausible claims for relief under federal law,

                                  16   if any, and to re-plead her state law claims.

                                  17   IV.    CONCLUSION
                                  18          For the foregoing reasons, the Court denies Ms. Wei’s motion to remand without prejudice

                                  19   and grants defendants’ motion to dismiss Ms. Wei’s federal claims under the ECPA, the CFAA,

                                  20   and 18 U.S.C. § 1512 with leave to amend. The Court denies defendants’ request for judicial

                                  21   notice as moot. The Court grants in part and denies in part defendants’ motion to strike, striking

                                  22   paragraphs 13, 24, 26, and 46 of the amended complaint. Additionally, the Court denies Ms.

                                  23   Wei’s emergency motion to amend or supplement the complaint without prejudice.

                                  24          Ms. Wei may file a second amended complaint that omits the stricken portions of her first

                                  25   amended complaint and amends her existing federal claims by November 28, 2018. If, on the

                                  26   other hand, Ms. Wei chooses to file a second amended complaint that does not assert any federal

                                  27   claims but asserts only state law claims, Ms. Wei may renew her motion to remand thereafter.

                                  28   Alternatively, the parties may stipulate to dismissal of any federal claims in a second amended
                                                                                        9
                                   1   complaint and may further stipulate to remand the action to state court.

                                   2          If Ms. Wei wishes to add new claims or defendants to her complaint, she must seek leave

                                   3   of the Court by separate motion for permission to do so, and she also must attach her proposed

                                   4   second amended complaint as an exhibit to her motion seeking leave. Any amended pleading

                                   5   must comply with Civil Local Rule 10-1.

                                   6          The Court encourages Ms. Wei to seek out the assistance of the Federal Pro Se Program,

                                   7   which offers free legal information for pro se litigants. While the Program does not provide legal

                                   8   representation, a licensed attorney may assist Ms. Wei with aspects of his case, such as amending

                                   9   her complaint to withdraw her federal claims. The Program’s phone number is (408) 297-1480.

                                  10   More information on the Program is available on the Court’s website at

                                  11   https://cand.uscourts.gov/helpcentersj.

                                  12          Ms. Wei may also wish to consult a manual the Court has adopted to assist pro se litigants
Northern District of California
 United States District Court




                                  13   in presenting their case. This manual, as well as other free information for pro se litigants, is

                                  14   available on the Court’s website at https://cand.uscourts.gov/pro-se.

                                  15          IT IS SO ORDERED.

                                  16   Dated: November 13, 2018

                                  17

                                  18
                                                                                                     VIRGINIA K. DEMARCHI
                                  19                                                                 United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
